Order entered October 26, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00443-CV

                    COURTNEY RENEE SILVA, Appellant

                                        V.

              MILAGROZ DIAZ (NOW MIMI WEBB), Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-05855-D

                                     ORDER

      Before the Court is appellant’s October 22, 2020 motion for extension of

time to file her opening brief. Appellant explains the extension is necessary due to

technical issues.

      We GRANT the motion and ORDER the brief be filed no later than

October 30, 2020.

                                             /s/   BILL WHITEHILL
                                                   JUSTICE